Citation Nr: 1032333	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  09-08 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to continuation of non-service connected death 
pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and witnesses, R.O. and P.S.




ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The veteran had active service from September 1943 until January 
1946.  He died in November 2007.  The appellant seeks benefits as 
the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

In May 2010, the appellant and her children, R.O. and P.S., 
testified before the undersigned Veterans Law Judge during a 
Travel Board hearing held at the RO.  A transcript of the hearing 
has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Pursuant to the February 2008 decision, the RO granted the 
appellant non-service connected death pension benefits for 
December 2007.

2.  The appellant's countable annual income for VA pension 
purposes from January 1, 2008, exceeds the established income 
limit for receipt of payment for non-service connected death 
pension benefits.

CONCLUSION OF LAW

The criteria for entitlement to non-service connected death 
pension benefits from January 1, 2008, have not been met.  38 
U.S.C.A. §§ 1503, 1541 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.3(b)(4); 3.23, 3.271, 3.272 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and 
implemented in part at 38 C.F.R. § 3.159 (2009), amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim. 
 
Under the circumstances presented in this case, it is not the 
factual evidence that is dispositive of the present appeal, but 
rather the application of the law and regulations to the 
undisputed facts.  In such cases, the VCAA is not applicable.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (regarding 
entitlement to recognition as surviving spouse for purposes of 
reinstatement of death pension benefits, neither the duty to 
assist or the duty to notify provisions of VCAA are implicated 
when question is limited to interpretation and application of a 
statute). 
 
In any case, the appellant was notified of the type of evidence 
necessary to substantiate the claim for non-service connected 
death pension benefits and of information regarding income and 
net worth allowable limits set by law. 
 
Further, under 38 U.S.C.A. § 5103A, VA made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim.  She was afforded an opportunity to 
provide evidence in support of her claim, to include various 
statements concerning her income and expenses; she also presented 
testimony with regards to her claim during the May 2010 Travel 
Board hearing.  The appellant has not identified any pertinent 
evidence that the RO has failed to obtain on her behalf.  The 
Board notes that as the decision regarding non-service connected 
death pension benefits is not based on medical evidence but on 
income and net worth information, a medical examination or 
medical opinion is not required under 38 C.F.R. § 3.159(c)(4). 

Non-Service Connected Death Pension Benefits

The appellant seeks the continuance of non-service connected 
death pension benefits.  She has essentially claimed that she is 
entitled to a least a portion of the Veteran's disability pension 
that he received up until his death in November 2007.  She has 
testified that while her income has decreased since her husband's 
death, her expenses have continued to increase.  

Death pension benefits are generally available for surviving 
spouses, as a result of the Veteran's non-service connected 
death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to these 
benefits if the Veteran served for 90 days or more, part of which 
was during a period of war; or, if the Veteran served during a 
period of war and was discharged from service due to a service-
connected disability or had a disability determined to be 
service-connected, which would have justified a discharge for 
disability; and, if the appellant meets specific income and net 
worth requirements.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 
3.3(b)(4). 
 
A surviving spouse who meets these requirements will be paid the 
maximum rate of death pension, reduced by the amount of countable 
income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining 
income for this purpose, payments of any kind from any source are 
counted as income during the 12-month annualization period in 
which received unless specifically excluded.  38 U.S.C.A. § 1503; 
38 C.F.R. § 3.271.  In determining annual income, all payments of 
any kind or from any source including salary, retirement or 
annuity payments, or similar income, which has been waived, shall 
be included except for listed exclusions.  See 38 U.S.C.A. § 
1503(a); see also 38 C.F.R. § 3.271(a). 
 
Exclusions from income include the expenses of the Veteran's last 
illness and burial and for the Veteran's just debts, debts not 
incurred to secure real or personal property, if paid by the 
appellant.  38 C.F.R. § 3.272(h).  Such expenses may be deducted 
only for the 12-month annualization period in which they were 
paid.  38 C.F.R. § 3.272(h).  Exclusions from income do not 
include Social Security disability benefits.  38 C.F.R. § 3.272.  
Such income is therefore included as countable income.  
Unreimbursed medical expenses in excess of five percent of the 
maximum income rate allowable, which have been paid, may be 
excluded from an individual's income for the same 12-month 
annualization period, to the extent they were paid.  38 C.F.R. § 
3.272(g)(1)(iii).  

Basic entitlement to death pension exists if, among other things, 
the claimant's income is not in excess of the maximum annual 
pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 
U.S.C.A. § 1521(a),(b); 38 C.F.R. § 3.3(a)(3).  The 
MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is 
to be given the same force and effect as if published in VA 
regulations.  See 38 C.F.R. § 3.21.  The maximum annual pension 
rate is adjusted from year to year.  

Relevant to this claim, the MAPR was:

        $7,498 effective December 1, 2007; 
        $7,933 effective December 1, 2008; and 
        $7,933 effective December 1, 2009.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran in this case served on active duty from September 
1943 until January 1946, during World War II.  The Veteran died 
in November 2007.  Thus, as the Veteran served for 90 days or 
more during a period of war, in order to be entitled to non-
service connected death pension benefits, the appellant must only 
meet the specific income and net worth requirements.  See 38 
U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

The claims file reflects that the appellant was awarded death 
pension benefits for December 2007.  The death pension benefits 
were terminated as of January 1, 2008, as the RO determined that 
the appellant's annual yearly income exceed the maximum annual 
pension rate.  As the appellant received death pension benefits 
for December 2007, the Board will not discuss her entitlement to 
these benefits for that specific period of time.  Instead, the 
question before the Board is whether the appellant is entitled to 
continued death pension benefits from January 1, 2008 until the 
present.

The appellant filed her claim for non-service connected death 
pension benefits in December 2007.  In support of her claim, the 
appellant submitted her January 2008 checking account statement, 
Certificate of Deposit statements, and a savings account 
statement reflecting Social Security benefits payments, private 
pension payments, and interest earned throughout 2007.  

The RO verified the appellant's income in February 2008.  The 
report indicated that the appellant received $1404.40 per month 
in Social Security benefits, starting in December 2007 and an 
adjusted payment of $677.00.  She was noted to receive $104.69 
per month from a private pension and $2066.00 in earned interest.    
The report shows $2142.00 as the appellant's deductible for her 
medical expenses.   


In February 2008, the appellant submitted additional information 
with regards to her expenses.  Specifically, she submitted a 
letter from P.K.&S., Inc. funeral home showing that in February 
2008, she paid $5,935.00 for the Veteran's burial expenses.  The 
appellant also submitted evidence that she paid a total of $82.17 
per month for medical expenses in 2008.

Thus as of January 1, 2008, the appellant's yearly income, 
including interest and private pension payments, was $20,852.08; 
her medical expenses were $2,142.00, minus the $375 or five 
percent of the MAPR; and the Veteran's burial expenses were 
$5,9350.00.  The Board finds that the appellant's income for 2008 
was $13,150.08.  Thus, the appellant's income for VA purposes 
exceeded the maximum annual pension rate of $7,498.00.  

In December 2009, the appellant submitted a VA Medical Expense 
Report, on which she reported her medical expenses for 2009.  She 
reportedly paid $1,156.80 for Medicare Part B expenses; $3,674.04 
for private medical insurance; $674.34 for prescriptions; $100.00 
for dentist fees; and $53.73 for podiatrist fees.  Thus, the 
appellant's unreimbursed medical expenses for 2009 totaled 
$5658.91.

Thereafter, the RO verified the appellant's income Social 
Security benefits.  The report shows that she received $1,487.50 
per month in 2009.  

With the information that has been provided, the appellant's 
yearly income as of January 1, 2009, to include private pension 
benefits and interest as described above, was $ 21,172.28.  Her 
reported unreimbursed medical expenses, minus $397.00 or five of 
the MAPR, for this period were $5,261.91.  The appellant's income 
for VA purposes for 2009 was $15,910.37, which exceeds the 
maximum income limit of $7,933.00 for death pension benefits.  

As discussed above, the appellant's annual income during the 
period of appeal has exceeded the MAPR limits set by law for the 
grant of non-service connected pension benefits.  Thus, 
regrettably, the appeal must be denied.

While the Board is sympathetic to the appellant's loss, and 
recognizes the Veteran's honorable service to his country, it is 
bound by the laws and regulations governing VA benefits.  Because 
Congress prohibits the payment of VA death pension to those whose 
countable income exceeds statutory limits, and the appellant's 
income exceeds those limits, she is not legally entitled to VA 
non-service connected death pension benefits.  

The appellant should understand that should her income decrease, 
or the amount that she pays in the form of unreimbursed medical 
expenses increases, she may reapply for improved death pension 
benefits.  


ORDER

Entitlement to the continuance non-service connected death 
pension benefits from January 1, 2008, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


